Citation Nr: 0524785	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the above claims.

In June 2005, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for arthritis and PTSD were previously denied by 
the Board in a decision dated in October 1996.

2.  Evidence submitted since the October 1996 Board decision 
denying entitlement to service connection for PTSD is not 
duplicative of evidence previously on file and, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.

3.  Evidence submitted since the October 1996 Board decision 
denying entitlement to service connection for arthritis is 
duplicative of evidence previously on file and, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying service 
connection for PTSD and arthritis is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1104 (2004).

2.  Subsequent to the October 1996 Board decision that denied 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2004).

3.  Subsequent to the October 1996 Board decision that denied 
entitlement to service connection for arthritis, new and 
material evidence sufficient to reopen the claim was not 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2001, as well as by the 
discussions in the March 2000 rating decision, April 2000 
statement of the case, and February 2002 and March 2003 
supplemental statements of the case.  The veteran was told of 
what was required to substantiate his claim and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  

The veteran's claim was initially adjudicated by the RO in 
March 2000.  The November 2001 notice letter was clearly not 
mailed to the veteran prior to the initial RO adjudication of 
his claim.  Regardless, any defect in this regard is harmless 
error, as any evidence submitted by the veteran subsequent to 
the stated letter was considered by VA in the subsequent 
SSOCs.  There is no indication that the outcome of the case 
has been affected.  The claim has been on appeal for several 
years, and in that time VA has provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
medical treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The veteran has 
indicated that the records from the private doctors that 
treated him shortly after his separation from service are not 
available.  The veteran has stated that he was evaluated by 
VA shortly after his separation from service, and the May 
1967 VA examination report is of record.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, however, 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A also provides that 
nothing in the duty-to-assist section shall be construed to 
require that a finally disallowed claim be reopened except 
when new and material evidence is presented or secured.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

The Board notes that a new regulatory definition of new and 
material evidence became effective on August 29, 2001.  See 
66 Fed.Reg 45620 (2001).  However, those provisions are only 
applicable to claims filed on or after August 29, 2001.  As 
the veteran's claim of new and material evidence 
substantially predates August 2001, the new regulatory 
criteria are not applicable.


PTSD

In October 1996, the Board denied entitlement to service 
connection for a psychiatric disorder, to include PTSD.  At 
that time, the evidence of record included the veteran's 
service medical records which reflected no evidence that an 
acquired psychiatric disability, to include PTSD, had been 
manifested during service.

A VA outpatient treatment record dated in December 1995 
indicated that the veteran had a long history of depression 
secondary to money worries and also possibly endogenous 
depression.  

A summary of VA hospitalization in December 1995 through 
January 1966 revealed that the veteran had had no history of 
psychiatric treatment prior to VA examination in December 
1995, although it was likely that he had been depressed for 
many years.

A statement from a VA physician dated in March 1996 showed 
that the veteran had reported symptoms of PTSD since 
beginning evaluation in December 1995.  The veteran reported 
a history of hypervigilance, startle, decreased sleep, along 
with flashbacks and nightmares of Vietnam-related material, 
and reported that the symptoms were worse in the early 1970s 
than currently, although those symptoms persisted.  The Board 
noted, however, that the statement did not include an 
assertion that the veteran currently had PTSD, nor did that 
statement included an opinion that the reported PTSD symptoms 
were linked to the veteran's service. 

A VA examination report dated in May 1996 showed that review 
of the veteran's medical history by the examiner revealed 
that he had no exposure to combat, although the base at which 
he was stationed would occasionally come under fire, and 
concluded that he had no history of a stressor.  The examiner 
found no hypervigilance, no preoccupation, no numbing, and 
concluded that the criteria for a diagnosis of PTSD were not 
fulfilled.  

The Board determined that in the absence of evidence that a 
psychiatric disability, to include PTSD, was manifested in 
service, or had become manifested within one year following 
service discharge, and in the absence of medical evidence 
that any current PTSD was linked to service, the veteran's 
claim was denied.  This decision of the Board is final.  
38 U.S.C.A. §§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1104 (2004).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to the October 1996 Board 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

A lay statement from A.C., a family friend, dated in February 
1997, shows that the veteran, in pertinent part, was known to 
have experienced nightmares about Vietnam.  He was also 
reported to have been less outgoing and social than he had 
been before going into service.

VA outpatient treatment records dated from December 1998 to 
January 1999 show that the veteran was diagnosed, in 
pertinent part, with chronic PTSD.

A VA examination report dated in August 1999 shows that the 
veteran reported experiencing symptoms which included 
recurrent intrusive thoughts, nightmares, and flashbacks.  He 
described that during his period of service in Vietnam, he 
experienced several times being attacked, trapped, and 
assaulted without any real defense.  He referred to an 
incident wherein his unit came under machine gun fire around 
Easter time.  He also described conveying desperate messages 
from units in the fields and then not knowing what became of 
them.  A diagnosis of PTSD deferred was given.

In August 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that he had been on temporary duty in Vietnam on two 
occasions and that on his first night there a woman threw a 
grenade (which turned out to be a dud) into the first floor 
of the barracks of which he was on the second floor.  He 
noted that this was in Saigon and that he was trucked out to 
the job each day.  He also recalled the barracks being 
surrounded by South Vietnamese troops for three days and not 
being able to leave.  He indicated that part of the barracks 
were blown up while he was on the job.  The veteran also 
described other incidents including going out in the field 
and learning to fire a machine and coming under attack on 
many different occasions.

A VA medical record dated in September 2000 shows that the 
veteran a stressful incident in service wherein he had 
planned to go to dinner with friends while in Saigon one 
evening, but that after a minor falling out, he decided not 
to eat with them.  He reported that the restaurant which they 
had gone to ended up being the target of a terrorist type 
bombing, wherein his friends were killed.  He also described 
incidents in which his camp came under some kind of attack, 
although it was not overrun.  He further expressed a stress-
inducing perception that the actual numbers of soldiers 
killed in action was greater than those reported to the 
media.  The examiner concluded that the veteran's 
descriptions and behavior appeared to be consistent with, and 
meet the criteria for PTSD, either the chronic or delayed 
onset type.

VA outpatient treatment records dated from July 1999 to 
December 2001 show that the veteran had been treated for many 
years for PTSD and depression.  The December 2001 report 
shows that it was the examiner's impression that his PTSD was 
from combat experiences in the Vietnam War.

In March 2002, the veteran submitted photographs of scenes 
depicting Phu Lam at night during an attack.  He also 
submitted the names of servicemen that were killed by a bomb 
explosion in Saigon in June 1965.

During his June 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had two tours of 
duty in Vietnam in a Strategic Army Communications unit.  He 
reported being attacked at night while on a post in Phu Hung.  
He described that while he would undergo M-16 training, shots 
would be fired from within surrounding woods and they would 
have to take cover.  He also described experiencing loss when 
fellow servicemen from his unit were killed.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The additional medical evidence of 
record as set forth above is new in that it was not 
previously of record, and is significant as it provides a 
current diagnosis of PTSD.  This evidence was not before VA 
in October 1996 and is probative for the reasons and bases of 
denial.  For this reason, the Board finds that the evidence 
added to the record since October 1996 is so significant that 
it must be considered in order to fairly decide the claim. 
Accordingly, the Board concludes that the evidence submitted 
subsequent to the October 1996 Board decision is new and 
material and the claim is reopened.


Arthritis

In October 1996, the Board denied entitlement to service 
connection for arthritis.  At that time, the evidence of 
record included the veteran's service medical records which 
reflected no evidence that arthritis had been manifested 
during service. In February 1966, the veteran gave a past 
history of aching joints with no recurrence.
 
A VA examination report dated in May 1967 showed that the 
veteran reported having joint stiffness and back pain, and 
stated that his left shoulder and feet would stiffen up in 
damp weather.  Findings as to large joints, including the 
shoulders, were negative, with no loss of motion and no 
crepitus.  Physical examination of the wrists, fingers, and 
smaller joints showed no loss of motion, deformity, crepitus, 
or tenderness.  The veteran stated he was taking no 
medication. A sedimentation rate performed in May 1967 was 
normal.  The examiner concluded that arthritis was not found.

A private treatment record dated in February 1971 showed that 
the veteran complained of pains in his hips and knees during 
the past three weeks.  Musculoskeletal evaluation was normal.

A private medical record from G. M. DeBonis, M.D., dated in 
March 1977, shows that the veteran had sustained an injury to 
the right knee approximately three or four weeks earlier 
while at work.  He was said to have a mild chondromalacia 
patella which had been irritated with the injury, but that 
there was no sign of internal derangement.

Private outpatient treatment records dated from November 1986 
through September 1993 show that the veteran reported foot 
pain in November 1986, indicating that he had injured it at 
work.  He also reported back pain in 1989 and neck stiffness 
in 1990.

VA outpatient treatment records dated from December 1993 to 
May 1996 showed intermittent treatment for multiple medical 
conditions. An April 1996 radiologic examination disclosed 
mild degenerative changes of the thoracic spine, moderate 
degenerative changes bilaterally of the hips, minimal 
degenerative changes of the lower lumbar spine, and minimal 
sclerosis of the tibial plateau, right knee.  

In a hearing before a hearing office of the RO conducted in 
June 1994, the veteran asserted that that he sought treatment 
on sick call in service for right hip or knee pain and had 
been given painkillers.  He also reported that when he was 
treated for a foot problem in service, the physician told him 
that he suspected the foot problem was due to arthritis. He 
added that he also sustained a back injury in service. 

A lay statement from J.L., a fellow serviceman, dated in 
August 1994, showed that he reported being aware that the 
veteran had trouble with his right hip, knee and back, and on 
many occasions and had been limping because of the pain. 

The Board determined that in the absence of evidence that 
arthritis was manifested in service, or had become manifested 
within one year following service discharge, and in the 
absence of medical evidence that current arthritis was linked 
to service, his claim was denied.  This decision of the Board 
is final.  38 U.S.C.A. §§ 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1104 (2004).

As indicated above, once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented, 
which is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The evidence received subsequent to the October 1996 Board 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 
513. See also Robinette, 8 Vet. App. at 75-76.

The February 1997 lay statement from A.C. shows that the 
veteran, in pertinent part, was known to have returned from 
service in March 1966 with aching joints, including the hips, 
knees and back.  It was indicated that he continued to be 
treated for symptoms associated thereto throughout the 1960s, 
1970s, and 1980s.

Lay statements from E.VC. and J.W., fellow servicemen of the 
veteran, each dated in March 1999, show that during service, 
the veteran had reported problems with arthritis in his back, 
legs and feet.  It was indicated that he would limp because 
of the condition in his feet and legs, and that he had 
difficulty standing for long periods of time.

A VA medical record dated in October 2000 shows that the 
veteran was being treated for symptoms associated with 
arthritis pain for two years and referred to a long recorded 
history of arthritis.  

A VA rheumatology examination report dated in October 2000 
shows that the veteran had arthritis of the thoracic and 
lumbar spine, hips and right knee.  The veteran inquired 
whether a fall on his back (no fractures) 35 years earlier 
was related to the arthritis.  The report indicated it was 
not clear that the event was related to arthritis.

During his June 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had been 
hospitalized in service for arthritis of the knees.  He also 
reported having arthritis of the foot and low back during 
service.  He added that he has experienced symptoms 
associated thereto ever since.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for arthritis.  The newly submitted VA medical 
treatment records although not previously of record, are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  None of these records 
suggest that the veteran's current arthritis is in any way 
related to his active service.  The evidence also fails to 
establish that the veteran had arthritis which had become 
manifested to a compensable degree within one year following 
his separation from service.

The Board has also considered the veteran's assertions 
regarding arthritis, as well as those provided in the lay 
statements as set forth above.  These are repetitive of 
previous statements made which were previously considered by 
VA, and are therefore not new.  Moreover, there is no 
evidence that the veteran, his family friend, or fellow 
servicemen possess the requisite medical training or 
expertise necessary to render them competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, in addition to not being new, these 
statements are not material.

Accordingly, the Board finds that the evidence received 
subsequent to the October 1996 RO rating decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for arthritis.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  The 
appeal is granted to this extent only.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for arthritis is 
denied.





REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

As set forth above, the veteran has been diagnosed with PTSD.  
He asserts that he has PTSD which is due to his two tours of 
duty serving in the Republic of Vietnam from May 1965 to July 
1965 and from October 1965 to January 1966.  He has described 
stressful events which have included experiencing being 
attacked, trapped, and assaulted without any real defense; 
having his unit come under machine gun fire around Easter 
time; conveying desperate messages from units in the fields 
and not knowing what became of them; losing friends at a 
restaurant in Saigon after it was bombed while they dined; 
being on the second floor of the barracks his first night in 
Saigon and having a woman throw a grenade (which turned out 
to be a dud) into the first floor; and having the barracks 
surrounded by South Vietnamese troops for three days in an 
apparent coup attempt and not being able to leave.

It does not appear that an attempt to verify the veteran's 
alleged stressors has been undertaken by the RO.  As such, 
the Board concludes that on remand, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, and the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
be provided with the appropriate evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.  Should any of the 
veteran's reported stressors be verified, a VA psychiatric 
examination would prove helpful in this case to determine 
whether a diagnosis of PTSD is supported by a verified 
stressor.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Inform him that 
this statement must include detailed 
information regarding the alleged 
stressors to include date, time, 
location, people involved, and unit(s) 
involved.  Inform him that his failure to 
provide this detailed information could 
prevent the verification of his stressors 
and result in an adverse decision.

2.  After a response is received from the 
veteran or the time for response expires, 
request that USASCRUR provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of his alleged stressors as 
identified, as well as any other 
stressors he describes in response to the 
above request for information.  Provide 
USASCRUR with copies of any lay 
statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  If it is determined that the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination  Any further 
indicated tests and studies to include 
psychological studies are to be 
conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is 
sufficient to produce the veteran's PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


